               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

TORRECO HOSKIN,                          )
  (#196878),                             )
                                         )
       Plaintiff,                        )
                                         )
vs.                                      )   CIVIL ACTION NO. 19-0121-CG-B
                                         )
WILER D. MARQUINO, et al.,               )
                                         )
       Respondent.                       )

                                 JUDGMENT

      It is ORDERED, ADJUDGED, and DECREED that Plaintiff’s action is

DISMISSED without prejudice for failure to prosecute this action and to comply

with the Court’s Orders.

      DONE and ORDERED this 7th day of October, 2019.

                               /s/ Callie V. S. Granade
                               SENIOR UNITED STATES DISTRICT JUDGE
